
	
		I
		111th CONGRESS
		1st Session
		H. R. 1049
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Stupak introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To prohibit the sale of kitchen ranges or ovens which do
		  not include a design, bracket, or other device which complies with an
		  applicable consensus product safety standard intended to prevent the product
		  from tipping.
	
	
		1.Brackets or devices to
			 prevent oven ranges from tipping
			(a)Inclusion of
			 brackets or devicesEffective
			 180 days after the date of enactment of this Act, it shall prohibited under
			 section 19(a) of the Consumer Product Safety Act (15 U.S.C. 2068(a)) for any
			 person to manufacture for sale, offer for sale, distribute in commerce or
			 import into the United States a residential kitchen range or oven which does
			 not include a design, bracket, or other device which complies with an
			 applicable consensus product safety standard intended to prevent the product
			 from tipping. In determining compliance with this requirement, the Commission
			 shall rely on the applicable consensus product safety standard.
			(b)Retailer
			 installation requirementEffective 180 days after the date of
			 enactment of this Act, it shall prohibited under section 19(a) of the Consumer
			 Product Safety Act (15 U.S.C. 2068(a)) for any retailer of a residential
			 kitchen range or oven that offers installation services for any range or oven
			 sold by that retailer, to fail to install any bracket or other device which
			 complies with an applicable consensus product safety standard intended to
			 prevent the product from tipping and which is included with the range or
			 oven.
			(c)Public awareness
			 campaignThe Consumer Product
			 Safety Commission shall conduct an informational campaign to help educate
			 consumers about the danger of range or oven tipping and the importance of
			 installing such products in accordance with applicable consensus product safety
			 standard intended to prevent the product from tipping.
			
